                Case 5:19-cr-00159-EJD Document 27 Filed 06/22/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL KALEBA (CABN 223789)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          daniel.kaleba@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) No. CR 19-00159 EJD
                                                      )
14           Plaintiff,                               ) UNITED STATES’ SENTENCING
                                                      ) MEMORANDUM
15      v.                                            )
                                                      )
16   REYES DANIEL RUIZ,                               )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Through his job as a Yahoo engineer, Mr. Reyes Daniel Ruiz violated the privacy of thousands
20 of persons by hacking into private electronic accounts, by rummaging through highly personal images

21 and financial information, and by stealing records to which he had no legal right. He abused his position

22 because the misappropriated data did not belong to him or his employer. It belonged to the account

23 holders who held a reasonable expectation of privacy in their personal records. Just like a bank, Mr.

24 Ruiz and Yahoo held the digital data in trust, with an obligation to safeguard and protect it from threats

25 inside the company and out. His breach was severe. He lost his job, pled guilty to a felony offense, and

26 now the United States asks this Court to sentence Mr. Ruiz to a period of incarceration.

27

28
     SENTENCING MEMORANDUM
     CR 19-00159 EJD
               Case 5:19-cr-00159-EJD Document 27 Filed 06/22/20 Page 2 of 3




 1          Through the plea agreement, Mr. Ruiz admitted to intentionally accessing without permission

 2 thousands of private Yahoo accounts for the purpose of viewing and taking personal information,

 3 including sexual images and videos of the account holders. He admitted to targeting the accounts

 4 belonging to younger women. He admitted accessing the private accounts of friends and co-workers.

 5 By his estimation, he downloaded approximately 2 terabytes of data, and possessed between 1,000 and

 6 4,000 private images and videos. He also admitting using his unauthorized access to private Yahoo

 7 accounts to hack into private iCloud, Hotmail, DropBox, Facebook, Gmail, and Photobucket accounts in

 8 search of additional private sexual images and videos. The final tally of compromised accounts cannot

 9 be determined because Mr. Ruiz destroyed all the evidence of his illegal conduct, including the hard
10 drive on which he stored the data, and the list of target accounts he maintained, before the FBI executed

11 a search warrant at his residence.

12          The government agrees with the Total Offense Level and Criminal History Category identified in

13 the Presentence Investigation Report. The obstruction of justice enhancement under U.S.S.G. § 3C1.1

14 properly applies. Pre-investigative conduct can be the basis for the obstruction of justice enhancement,

15 like here, where the conduct was purposefully calculated and likely to thwart the investigation or

16 prosecution. United States v. Rising Sun. 522 F.3d 989, 996 (9th Cir. 2008).

17          Mr. Ruiz’s assistance to the FBI during the investigation is appropriately considered under the

18 acceptance of responsibility provision under U.S.S.G. § 3E1.1. Normally, the application of the

19 obstruction enhancement prevents a defendant from receiving any acceptance of responsibility credit.

20 See Application Note 4 to U.S.S.G. § 3E1.1. The government agrees that Mr. Ruiz should receive

21 acceptance of responsibility credit under § 3E1.1(a), and also moves for the third point under § 3E1.1(b).

22 PSR ¶¶ 30 and 31. In the view of the United States, the Guidelines should reflect both Mr. Ruiz’s

23 destruction of evidence before the investigation started, and also Mr. Ruiz’s assistance to the FBI after

24 the execution of the search warrant at his residence.

25          The United States respectfully recommends, as recognized by the Probation Officer, that a

26 sentence of incarceration should be imposed. The nature of these intrusions, the length of time he

27 carried on these violations, and the victims he targeted aggravate the offense conduct. The United States

28
     SENTENCING MEMORANDUM
     CR 19-00159 EJD
               Case 5:19-cr-00159-EJD Document 27 Filed 06/22/20 Page 3 of 3




 1 recognizes this is Mr. Ruiz’s first offense, that his personal, educational, and professional

 2 accomplishments, prior to this serious misconduct, are impressive and a credit to him. He has the talents

 3 and abilities to rebuild his career and lead a law-abiding life. He continues to have the support of family

 4 and friends in the community. The United States also recognizes the country is in the middle of a

 5 serious public health pandemic, and this Court may consider that factor in fashioning a sentence of

 6 imprisonment not greater than necessary for Mr. Ruiz.

 7

 8 DATED:           June 22, 2020                                Respectfully submitted,

 9                                                               DAVID L. ANDERSON
                                                                 United States Attorney
10

11                                                               /s/
                                                                 DANIEL KALEBA
12                                                               Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SENTENCING MEMORANDUM
     CR 19-00159 EJD
